In an action to foreclose a mortgage, the defendant Vasilios Tsoronis appeals from an order of the Supreme Court, Queens County (Dye, J.), dated March 31, 1997, which denied his motion, inter alia, to vacate a judgment of foreclosure dated October 25, 1996, entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
*393The appellant failed to show that he was entitled to the vacatur of the judgment because of an excusable default (see, CPLR 5015 [a] [1]), and the existence of fraud, misrepresentation, or other misconduct on the part of the plaintiff (see, CPLR 5015 [a] [3]). Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.